Case 1:19-cv-04210-TWT-AJB Document 13 Filed 10/09/19 Page 1 of 2

FILED IN CLERK’S OFFICE
USDC. Atlanta

UNITED STATES DISTRICT COURT —s gry 9 2019
SONJA S. YARBROUGH

NORTHERN DISTRICT OF GEORGIA .
NiATTEN, Clerk
(AF Bent bork
DELORIS B. LUKE

Plaintiff(s) CASE NO. 1:19-CV-4210-IMF
Vs

BAY VIEW LOAN SERVICING, LLC
CHASE BANK, NA

 

NAJARIAN CAPITAL LLC
Defendant(s)

PLAINTIFF(S)-IN PRO PER ATTORNEY FOR DEFENDANT(S)
SONJA S. YARBROUGH JOHN M. MORHART JR, ESQ
DELORIS B. LUKE RUBIN LUBLIN, LLC

4052 BOULDER VISTA DR 3145 AVALON RIDGE PLACE
CONLEY, GA 30288 SUITE 100

(404) 488- 4612 PEACHTREE CORNERS, GA 30071

(770) 246-3300

 

PLAINTIFF’S MOTION
PLAINTIFF’S MOTION TO ENJOIN NAJRIAN CAPITAL LLC
AS ORDERED BY THE HONORABLE COURT.

A met vcledl COMPLAINT- VIOLATION OF THE MORTGAGE REFORM
AND ANTI—PREDATORY LENDING ACT
COMMITED BY BAYVIEW LOAN SERVICING, LLC AND
CHASE BANK,N.A
Case 1:19-cv-04210-TWT-AJB Document 13 Filed 10/09/19 Page 2 of 2

Date: [C-09-2¢/9 Son " SS aabheuct

SONKA S. YARBROUGH ~
4052 BOULDER VISTA DR
CONLEY, GA 30288

(404) 488- 4612

Date: (0 “OY “LOL Selor B . hide

 

DELORIS B. LUKE
4052 BOULDER VISTA DR
CONLEY, GA 30288

Aya £ Loy

/ ey
CONTRACT PERSON
POWER OF ATTORNEY
REGINA BURNS

(404) 488-4612

  

ATTORNEY FOR DEFENDANT’S

JOHN M. MORHART, JR ESQ

RUBIN LUBLIN, LLC

3145 AVALON RIDGE PLACE, SUITE 100

PEACHTREE CORNERS, GA 30071
(770) 246- 3300
